United States Court of Appeals
                               FOR THE D ISTRICT OF C OLUMBIA C IRCUIT




No. 00-5454                                                      September Term, 2004
                                                                                        99cv02195

                                                               Filed On: October 21, 2004 [855538]
Christopher S. Oguaju,
             Appellant

        v.

United States of America,
             Appellee



        BEFORE: Ginsburg, Chief Judge, and Henderson and Tatel, Circuit Judges

                                           ORDER

        Upon consideration of appellant’s petition for rehearing filed September 30, 2004,
it is

        ORDERED that the petition be denied. It is

       FURTHER ORDERED that the opinion filed August 17, 2004 be amended as
follows:

       In the carryover paragraph from page 2 to page 3, delete the comma following
“wrongdoing” in line 8 and insert a period; delete the comma following “124 S.Ct. at 1581"
and insert a period and delete the portion of the sentence that begins with “which” and
ends with “official conduct”; and delete the citations (and accompanying parenthetical) that
begins with “Id.” and ends with “official duties.”



                                          Per Curiam


                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                      BY:
                                                               Nancy G. Dunn
                                                               Deputy Clerk